Citation Nr: 0942735	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In that decision 
the RO granted service connection for PTSD, and assigned a 50 
percent disability rating, effective from August 17, 1998.  
The Veteran disagreed.  

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for PTSD 
the Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.


FINDING OF FACT

From August 17, 1998, the preponderance of the probative 
evidence shows that the Veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

From August 17, 1998, a rating in excess of 50 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, an initial rating, and 
an effective date have been assigned for the service-
connected PTSD now addressed on appeal, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Indeed, the Veteran has 
not suggested that such an error, prejudicial or otherwise, 
exists.


Factual Background

In a claim received on August 17, 1998 (see VA Form 21-4138), 
the Veteran sought to reopen a previously denied claim for 
PTSD.  In a January 1999 rating decision the RO determined 
that new and material evidence had not been submitted to 
reopen his claim.  The Veteran thereafter perfected an appeal 
to that decision.  Later, in a November 2003 rating decision, 
the RO granted service connection and awarded the Veteran a 
50 percent disability evaluation effective August 17, 1998.

A Social Security Administration (SSA) Disability 
Determination and Transmittal form, dated in April 1990, 
shows that the Veteran's primary diagnosis was that of 
anxiety related disorders and the secondary diagnosis was 
substance addiction disorder (alcohol).  

An April 1998 VA outpatient treatment record, signed by a 
staff psychologist, shows that the Veteran complained of 
persistent symptoms of depression.  The Veteran reported 
having suicidal ideation five of the past seven days.  No 
mention of intent or plan was reported.  The Veteran was 
prescribed Paroxetine, and was scheduled for a subsequent 
appointment.  

An October 1998 letter from a private treating physician of 
the Veteran shows that he claimed to have treated the Veteran 
in 1993 to 1994.  He added that the Veteran suffered from 
dysthymia and antisocial personality disorder.  The physician 
mentioned that while the Veteran described "flashback 
episodes," and attributed these to his PTSD, they seemed 
more related to stressors in his life, and he used the PTSD 
as justification for his acting out behavior.  

In May 2003, the Veteran underwent a VA psychological 
examination.  The claims file was available and reviewed 
prior to the examination.  The Veteran reported being 
depressed, and of having "visions and dreams" about close 
friends being killed.  A history of past suicide attempts via 
the use of medication overdoses was provided by the Veteran.  
The Veteran reported being employed for a period of 20 years 
at an automobile plant, until being terminated in 1994.  The 
examiner provided a diagnosis of PTSD, and described the 
symptoms as severe.  He also provided a global assessment of 
functioning (GAF) scale score of 40.  The examiner, however, 
did comment that his review of the medical record led him to 
believe that the Veteran was exaggerating his symptoms.  

An October 2003 VA mental health clinic note shows that the 
Veteran reported sleeping three hours per night, and having a 
depressed mood.  He denied suicidal or homicidal ideation.  
He also complained of decreased appetite and of having 
intrusive thoughts and nightmares.  

A January 2004 VA mental health clinic note shows that the 
Veteran was well groomed, alert and oriented, and his mood 
was depressed.  His affect was anxious, and he was very 
insightful.  He also demonstrated good judgment.  PTSD was 
diagnosed.  

A March 2004 letter from a VA counselor shows that the 
Veteran had been treated at a VA Center for Stress Recovery 
(CSR) since August 1989.  His symptoms included depression, 
anger management issues, irritability, sleep disturbance, 
paranoia, and anxiety, which symptoms were noted to have 
improved over the past five years.  The counselor opined that 
the Veteran was unemployable as a result of his psychiatric 
conditions of PTSD and major depression.  A current GAF score 
of 45 was provided.  

A June 2006 VA mental health clinic record shows that the 
Veteran was well groomed, alert and oriented times three, his 
mood was depressed, his affect was appropriate, his insight 
was fair, and he demonstrated good judgment.  PTSD was 
diagnosed.  

In October 2006, the Veteran was afforded a VA psychological 
examination.  The claims file was available and reviewed 
prior to the examination.  The examiner supplied a detail of 
history of past treatment afforded the Veteran.  The Veteran 
reportedly continued to experience symptoms such as intrusive 
thoughts, sleep problems, hypervigilence, difficulty with 
concentration and memory, anger and rage, anxiety, isolation, 
and depression.  The Veteran was noted to be followed by VA 
for other medical issues, to include morbid obesity, 
hypertension, hyperlipidemia, and chronic pain.  A history of 
poorly controlled diabetes mellitus was also included.  No 
history of hospitalizations in the past three years was 
reported.

The Veteran complained of daily intrusive thoughts, 
nightmares of Vietnam experiences, and of being almost 
entirely socially isolated.  He also complained of sleep 
problems, causing him to sleep only two to three hours in a 
24-hour period.  He also described problems controlling his 
anger, noting long-term "feuds" with neighbors.  The 
Veteran also reported a history of physical altercations, 
most recently fighting with his younger brother.

Psychiatric testing suggested an endorsement of severe 
psychological distress.  The examiner also commented that the 
Veteran also had medical comorbidities which further impacted 
his functioning.  The Veteran presented with passive suicidal 
ideation, but denied active intent or plan.  PTSD was 
diagnosed, and a GAF score of 45 was provided.  The examiner 
attributed the GAF score to the Veteran's severe social 
impairment and number and frequency of his PTSD symptoms.  
The examiner commented that the Veteran was presently 
unemployable, based upon review of his psychological and 
medical status, as well as following contemplation of the 
examination findings.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


The Veteran has appealed the initial rating that was assigned 
for PTSD; he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  Fenderson.  

The Veteran's PTSD has been rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 since 
August 17, 1998.  Under 38 C.F.R. § 4.130, a 50 percent 
evaluation is warranted for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.  


A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting from the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  These scores have been recognized by 
the Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Id. at 242.  It is 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
Rating Schedule that in turn is based on average impairment 
of earning capacity.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), GAF scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  

Analysis

After considering all of the evidence of record, including 
the above-referenced VA psychological examination reports 
dated in May 2003 and October 2006, as well as the above-
discussed private and VA outpatient medical records, the 
Board finds that the Veteran's PTSD did not warrant a rating 
in excess of 50 percent at any time from August 17, 1998.  

In this regard, from August 17, 1998, the medical evidence of 
record fails to demonstrate that the great majority of the 
criteria set out in 38 C.F.R. § 4.130, Code 9411, and 
necessary for the assignment of a 70 percent or higher 
rating, were met.  Of particular note, the available evidence 
does not show occupational impairment (due solely to the 
Veteran's PTSD), with deficiencies in most areas.  There is 
no evidence of such symptoms as intermittently illogical, 
obscure, or irrelevant speech.  There was no evidence of 
obessional rituals, near-continuous panic or depression 
affecting the ability to function independently, or neglect 
of personal appearance and hygiene.  The Veteran in May 2003 
reported a history of past suicide attempts; these attempts, 
however, have not been substantiated.  He denied suicidal 
ideation in October 2003, and in October 2006 gave a history 
of suicidal ideation, but with no plan or intent.  

The Board finds noteworthy that the respective psychologists 
who conducted the VA psychiatric examinations in May 2003 and 
October 2006, did not, on either occasion, find that the 
Veteran suffered from, with the exception of noting suicidal 
ideation and anger and rage issues in October 2006, any of 
the above-listed symptoms necessary for the assignment of a 
70 percent rating.  Both examiners also indicated that they 
had fully reviewed the claim files in conjunction with the 
examinations.  

While acknowledging the GAF scores of 40 and 45, respectively 
assigned by VA examinations in May 2003 and October 2006, the 
Board finds noteworthy that the Veteran was found to have 
been exaggerating his symptoms in May 2003.  The GAF score of 
45, supplied in October 2006, while appearing consistent with 
the medical record, is also accompanied by an Axis IV 
diagnosis of social isolation and medical problems.  The Axis 
IV category pertains to psychological and environmental 
problems.  See DSM-IV.  In any event, the degree of 
disability found as part of either the May 2003 or October 
2006 VA examination reports, as well as the other medical 
evidence on file dated from August 17, 1998, does not meet 
the criteria for a rating in excess of 50 percent.  
Accordingly, a rating in excess of 50 percent is not 
warranted for the PTSD from August 17, 1998.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.


In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected PTSD alone (see VA examination 
findings dated in October 2006), or frequent periods of 
hospitalization (as reported at the October 2006 VA 
examination the Veteran reportedly had no hospitalizations 
within the past three years).  For these reasons, the Board 
finds that referral of the Veteran's PTSD for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

A rating in excess of 50 percent for PTSD from August 17, 
1998, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


